Broyles, C. ¿T.
1. The motion to dismiss the bill of exceptions is denied. The ruling in Delk v. Pickens, 92 Ga. 576 (17 S. E. 862), will not be extended to cover the facts of the instant case.
2. The evidence was insufficient to authorize the judgment of the recorder, and the overruling of the certiorari was error. This case is differentiated by its particular facts from the cases cited in the brief of counsel for the defendant in error. As this ruling is controlling in the case, the special assignment of error (ground 2) in the petition for certiorari, in which error is assigned on the admission of testimony as to the character of the accused is not passed upon. Judgment reversed■
Luhe and Bhodworih, JJ., concur,